Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about April 20, 1993, which denied defendants’ motion to vacate a prior order conditionally striking their answer, on default, and directed that judgment be entered in favor of plaintiff, unanimously affirmed, with costs.
We agree with the IAS Court that defendants failed to show either a reasonable excuse for their default on the prior motion or a meritorious defense to the action. Nor is there merit to defendants’ claim of lack of jurisdiction, plaintiff’s proof establishing proper service on the individual defendant under CPLR 308 (2) and on the corporate defendant under Business Corporation Law § 306. Concur—Murphy, P. J., Carro, Ellerin, Wallach and Rubin, JJ.